PER CURIAM.
Appellant, Marion Bastiani, and her husband Robert loaned $9,231 to their son, Richard Bastiani, and his wife so that they could purchase a duplex in Broward County. After her husband died, appellant prepared a written instrument, which was signed by all the parties to this case, that recited the foregoing facts plus the statement that “repayment of this loan shall be at 10% annual interest, or in the event of sale of said duplex, the repayment shall be made in full with a 10% annual interest added to the sum total of the loan.”
Appellant sued Richard and his wife in two counts: 1) to foreclose the instrument as a mortgage and 2) to recover on the instrument as a promissory note. Trial of the case resulted in a judgment for the son and his wife on each count. We affirm the judgment with the cautionary note that, although the court held Marion should take nothing by her complaint on the written instrument as a promissory note, that finding is affirmed only because the debt is not now due. The instrument provides for the debt to become due with interest in the event of a sale of the duplex. The judgment here affirmed is not to be considered as an adjudication that no debt is owed in the event of a sale of the duplex.
With that explanation, we affirm the judgment appealed from.
DOWNEY, LETTS and WALDEN, JJ., concur.